Opinion issued September 28, 2021




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-21-00118-CV
                           ———————————
                 NATALIYA KROTOVA ALLEN, Appellant
                                       V.
                       JOYCE ALLEN RIVES, Appellee


                      On Appeal from the County Court
                           Grimes County, Texas
                         Trial Court Case No. 8916


                         MEMORANDUM OPINION

      Appellant, Natalia Krotova Allen, has filed a motion to dismiss her appeal

because the parties have resolved their disputed issues. Appellee has not filed an

opposition to the motion. The Court has not issued an opinion.
        Accordingly, the Court grants appellant’s motion and dismisses the appeal.

See TEX. R. APP. P. 42.1(a)(1); 43.2(f). Any other pending motions are dismissed as

moot.

                                  PER CURIAM
Panel consists of Justices Kelly, Hightower, and Farris.




                                         2